DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding claim 1, under the Alice Framework Step 2A prong 1, the claim recites Mathematical Concepts.  With the exception of additional elements discussed in prong 2 below, the entire claim recites a formula for calculating the inverse chirp z-transform (inverse CZT) by solving the following equation: x  = A-1Q-1Ẇ-1X.  The remainder of the claim recites a mathematical description, definition, and mathematical relationships of associated terms of the equation, and method of solving the equation.  Specifically the mathematical concepts recited include: 
A method of inverting Chirp Z-Transform (CZT), wherein the CZT has parameters A and W that define a logarithmic spiral contour in the complex plane through formula A W' for k = 0, 1, 2, ..., M - 1, wherein the CZT is capable of being expressed as X = WA x in which W is a Vandermonde matrix having dimensions M-by-N defined by the parameter W and its powers, A is a first diagonal matrix defined by the parameter A and its powers, x is a first time domain vector derived from a signal, and X is a frequency domain vector that is computed from the first time domain vector x using the CZT such that the k-th element of X is given by Xk = 
    PNG
    media_image1.png
    23
    650
    media_image1.png
    Greyscale
numbers, the method comprising the steps of:
representing the matrix W as a product of a second diagonal matrix P, a Toeplitz matrix W, and a third diagonal matrix Q, such that the CZT is expressed  
    PNG
    media_image2.png
    20
    141
    media_image2.png
    Greyscale
 
expressing an inverse CZT as x = A-1Q-1W-1P-1X, wherein A-1, Q-1, W-1, and P-1 are inverse matrices of A, Q, W, and P, respectively; 
computing the inverse CZT by performing the multiplications in the product A-1Q-1w-1P-1X from right to left to calculate a second time domain vector x.
Under the Alice Framework Step 2A, prong 2 analysis the claim recites the following additional elements: a computational system comprising a processor and a memory, wherein the processor executes steps of the mathematical algorithm to solve the equation above, and a first time domain vector is stored in the memory device.  The element “derived from a signal” is not being considered as an additional element because it is not positively claimed.  It merely describes characteristics of a vector. Execution of the processor and a memory to execute the steps of the mathematical algorithm to solve the ICZT algorithm merely recites the words “apply it”, i.e., apply the mat in a processor and memory.  Or said another way, the claims merely use the computer as a tool to calculate the inverse transform.  Furthermore the first vector stored in the memory device is merely in insignificant extra solution activity.  For these reasons claim 1 is not integrated into a practical application.  
Under the Alice Framework Step 2B analysis, the analysis provided with respect to the Step 2A, prong 2 analysis applies equally to Step 2B.  Furthermore the storing of the vector in the memory is a well understood, routine, and conventional activity.  See e.g., D. Patterson et al., Computer Organization and Design, the Hardware/Software Interface, Elsevier, 3rd ed., 2005 (hereinafter “Patterson”), fig 1.5, which describes the classic organization of a processor including a storage (memory) storing elements of a computation, and chapter 5.3 describing implementation of processor datapath that performs various arithmetic functions that would use the memory.  For these reasons the claims considered as a whole does not amount to significantly more than the abstract idea.  For this reason, the claim when considered as a whole does not amount to significantly more than the abstract idea.  As a whole, the claim recites only mathematical concepts.

Claims 2-27 are rejected for at least the reasons cited with respect to claim 1.  Under Step 2A prong 1, claims 2-4, 6-15, 18-19, and 27 either further mathematically limit the mathematical equations, relationships, and definitions recited in claim 1, or recite further mathematical equations, relationships, and definitions. Claims 2-4, 6-15, 18-19, and 27 include no additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Claim 5 further limits the operation recited in claim 4 as a filtering operation. Application of a fourier transform is a known algorithm that performs a filtering operation.  See A. Oppenheim and R. Schafer, Discrete-Time Signal Processing, Prentice Hall, 1989, p. 548 (hereinafter “Oppenheim & Schafer”). Oppenheim & Schafer further disclose the CZT as a general type of such a transform, p. 628.  See also R. Rabiner et al., The Chirp z-Transform Algorithm and its Application, The Bell System Technical Journal, Vol 48, Issue 5, 1969 (hereinafter “Rabiner”), cited by Oppenheim & Schafer, which describes applications of the CZT to include filtering (p. 1251, 1255, 1275-1276, fig 21, fig 22).  Therefore, under the Step 2A prong 1 analysis, claim 4 recites a mathematical calculation, which is a filtering operation.  Claim 4 includes no additional elements that would require further analysis under Step 2A prong 2, or Step 2B.  
Claims 16-17, under the Step 2A prong 1 analysis, recite additional elements wherein none of the matrices recited in the dependent portion of claim 16 are fully stored in a memory during performance of the method, and wherein no more than O(n) memory is required to perform the method.  These additional elements flow as a direct consequence of the mathematical concepts, the mathematical relationships recited in claim 14, and claim 1.  All of the matrices recited in the dependent elements of claim 16 are Toeplitz matrices, or other structured matrices.  Due to the symmetrical, and zero element components of these matrices, i.e., Toeplitz and other structured matrices can be represented by vectors of a size smaller than the matrix itself.  See fig 3 generating vectors.  See also  I. Emiris, et al., Algorithms and theory of computation handbook: general concepts and techniques, Ch. 18 Applications of FFT and structure matrices, Chapman and Hall/CRC, 2010, (hereinafter “Emiris”), which discloses various structured matrices including Vandermonde, Circulant, and Toeplitz and application to fast fourier transforms as a way to accelerate computations (18-1 introduction).  Emiris further discloses that n2 entries of n x n structure matrix are readily expressed via O(n) parameters such that linear rather than quadratic memory space is sufficient for its representation (18-5 top).  For this reason, not fully storing the matrix, and using no more than O(n) memory is not the result of an improvement in technology, but rather arguably due to an improvement in the math used. An improved mathematical algorithm is not considered as an additional element that would integrated into a practical application; instead the improvement must be in the technology itself. Additional elements considered are those beyond the judicial exception. See Fed Reg vol 84. No. 4, Jan 7, 2019 p. 55 first column bullet and footnote 24. See also MPEP 2106.05.a.II.  “It is important to keep in mind that an improvement in the abstract idea itself … is not an improvement in technology”. See also MPEP 2106.05(a). "The judicial exception alone cannot provide the improvement".
For these reasons the claims are not integrated into a practical application.  Furthermore, storing matrices in a memory is an insignificant extra solution activity. Under the step 2B analysis, storing matrices used in an arithmetic operation in memory is a well understood, routine and conventional activity.  See e.g, Patterson, fig 1.5 which describes the classic organization of a processor including a storage (memory) storing elements of a computation, and chapter 5.3 describing implementation of processor datapath that performs various arithmetic functions that would use the memory.  For these reasons the claims considered as a whole does not amount to significantly more than the abstract idea.
Claims 20-26 further recite mathematical calculations. Deriving a first vector x is a mathematical calculation.  Under the Step 2A prong 2 analysis these claims at most recite an insignificant extra solution activity, wherein the first vector x is derived from a generic or specific type of audio signal, mage signal and a signal received by a radar-based sensor, or where vector x is used for a radar-based sensor.  These further limitations merely link the use of the inverse CZT mathematical equations to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d).  For these reasons the claims are not integrated into a practical application.   Furthermore under the Step 2B analysis, application of the inverse CZT to an audio signal, an image signal, and a signal received by a radar-based sensor is a well understood routine and conventional activity. See Rabiner p. 1253, 1273-1274, Oppenheim & Schafer p. 548.  For these reasons the claims considered as a whole does not amount to significantly more than the abstract idea.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/           Primary Examiner, Art Unit 2182